   Case 1:18-cr-00032-JAJ-HCA Document 37 Filed 01/09/19 Page 1 of 1



                 IN	THE	UNITED	STATES	DISTRICT	COURT	
                  FOR	THE	SOUTHERN	DISTRICT	OF	IOWA	
                                                          	
                                                          	
UNITED	STATES	OF	AMERICA,	                  	             )	
	     	    	     Plaintiff	                 	             )	 	    1:18-cr-032	
	     	    	     	             	            	             )	
                 v.																																						)	  MOTION	FOR	LEAVE	TO	FILE	
                 																																									)	 		   UNDER	SEAL	 	     	      		
KEVIN	DUANE	STALEY	            	            	             )	 	    			    	
	     	    	     Defendant	 	                             )	 	    	      	
	     	    	     	             	            	
	
           COMES	NOW	Mary	C.	Gryva,	attorney	for	the	defendant,	and	moves	
       this	Court	for	an	order	allowing	her	to	file	the	motion	for	variance	on	behalf	
       of	the	defendant	in	this	matter	under	seal.		The	basis	for	said	motion	is	that	
       the	referenced	variance	motion	contains	information	of	a	sensitive	nature	
       and	it	is	in	the	client’s	best	interests	and	serves	the	interest	of	justice	that	
       said	motion	be	sealed.	
              WHEREFORE	the	Defendant	requests	an	order	allowing	defense	
       counsel	to	file	the	defendant’s	motion	to	vary	downward	under	seal.		
              	
                                                     KEVIN	DUANE	STALEY	
       	      	       	       	      	       	       Defendant	
       	      	       	       	      	       	       By	s/Mary	C.	Gryva	
       	      	       	       	      	       	       Attorney	for	the	Defendant	
       	      	       	       	      	       	       P.O.	Box	8574	
       	      	       	       	      	       	       Omaha,	NE		68108	
       	      	       	       	      	       	       (402)	346-0874	
       	
                                   CERTIFICATE	OF	SERVICE	
                                                 	
        	      I	herby	certify	that	on	the	9th	day	of	January,	2019	I	electronically	
filed	the	foregoing	with	the	Clerk	of	the	Court	using	the	CM/ECF	system	which	sent	
information	of	such	filing	to	the	following:		Richard	Rothrock.	
        	
        	      	      	       	       	      	      s/Mary	C.	Gryva	
        	      	      	       	       	      	
        	
        	      	      	       	       	      	
